                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    In re: ANDA FLORES, LETTERS                            Case No. 2:16-CV-575 JCM (CWH)
                      ROGATORY ISSUED BY FOURTH FAMILY
                 8    COURT OF AGUASCALIENTES, MEXICO,                                        ORDER
                 9
               10
               11
               12            Presently before the court is the matter of In re Felipe Anda Flores, case no. 2:16-cv-
               13     00575-JCM-CWH.
               14            On December 21, 2016, Magistrate Judge Hoffman ordered that Lindsy M. Roberts be
               15     appointed commissioner in this matter “and may undertake the actions necessary to effectuate
               16     the answering and execution of the Letter Rogatory issued by the Fourth Family Court of the
               17     State of Aguascalientes, Mexico, on January 27, 2014 . . .” (ECF No. 2).
               18            However, since that date, no filings have been made in this case.
               19            Accordingly,
               20            IT IS HEREBY ORDERED THAT counsel shall file a status report within fourteen (14)
               21     days of the date of this order indicating the status of the instant action. Failure to file a timely
               22     joint status report may result in dismissal of this case.
               23            DATED March 29, 2019.
               24
                                                                     __________________________________________
               25                                                    UNITED STATES DISTRICT JUDGE

               26
               27
               28

James C. Mahan
U.S. District Judge
